                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                        )
DRAYTON D. BERKLEY d/b/a                )
BERKLEY LAW FIRM, PLLC,                 )
                                        )
      Plaintiff,                        )
                                        )     No. 17-2909
v.                                      )
                                        )
JOSEPH WILLIAMS,                        )
                                        )
      Defendant.                        )
                                        )
                                        )
                                        )
                                        )
                                        )
                                        )
                                        )

                                    ORDER


      Before the Court is Defendant Joseph Williams’s September

28,   2018   Motion   to   Vacate   and      Set   Aside   Clerk’s    Entry   of

Default Judgment (the “Motion”).                (ECF No. 19.)        Plaintiff

Drayton D. Berkley filed a response on October 10, 2018.                    (ECF

No.   20.)    Plaintiff     filed   a       corrected   response     containing

additional    exhibits     on   October      11,   2018.     (ECF     No.   21.)

Defendant replied on October 12, 2018.             (ECF No. 24.)

      For the following reasons, Defendant’s Motion is GRANTED.

The default judgment is VACATED, and the entry of default is

SET ASIDE.    Plaintiff may serve process on Defendant’s attorney

within fourteen days of the entry of this Order.
I.     Background

       On December 16, 2017, Plaintiff filed a Complaint against

Defendant.    (ECF No. 1.)        Plaintiff asserts Tennessee state law

claims for breach of contract, unjust enrichment, and quantum

meruit.     (See id. ¶¶ 6—7.)          Plaintiff alleges that Defendant

has failed to pay for legal services that Plaintiff performed

on Defendant’s behalf.          (See id. ¶¶ 1–5.)

       The Clerk issued a summons for Defendant on December 18,

2017.     (ECF No. 6.)     The Court granted two extensions to serve

Defendant.      (ECF     Nos.    8,   10.)     The   summons   was   returned

unexecuted on July 13, 2018.                 (ECF No. 11.)      In a report

attached to the returned summons, an official from the Tarrant

County, Texas Constable’s office stated that he attempted to

serve Defendant at “multiple locations,” but that “[Defendant]

is avoiding service.”           (ECF No. 11-1 at 33.)        The summons was

reissued on July 20, 2018, and was returned executed on August

22, 2018.    (ECF No. 12, 13.)         In the Proof of Service attached

to the return, the process server stated that she had served

Defendant by leaving the summons with a resident of suitable

age and discretion at his home in Texas.               (See ECF No. 13 at

37.)    Defendant denies the process server’s account.               (See ECF

No. 19 at 51.)




                                        2
      On September 9, 2018, Plaintiff filed a motion for entry

of default.       (ECF No. 14.)         The Clerk entered default against

Defendant on September 10, 2018.                 (ECF No. 15.)

      On    September         13,   2018,   Plaintiff     filed    a     motion   for

default judgment against Defendant. (ECF No. 16.)                         The Clerk

entered a default judgment against Defendant on September 18,

2018.      (ECF No. 17.)

      Defendant filed the Motion on September 28, 2018.                           (ECF

No. 19.)

II.   Jurisdiction

      The      Court    has    diversity        jurisdiction     under    28   U.S.C.

§ 1332.      Plaintiff is a resident and citizen of Shelby County,

Tennessee.        (See Compl., ECF No. 1 ¶ 1.)                    Defendant is a

resident and citizen of Texas.                  (See id. ¶ 2.)    The parties are

completely diverse.

      Plaintiff alleges that the amount in controversy exceeds

$75,000.       (See id. ¶ 8.)         “[T]he sum claimed by the plaintiff

controls if the claim is apparently made in good faith.”                           St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

(1938); see also Mass. Cas. Ins. Co. v. Harmon, 88 F.3d 415,

416     (6th     Cir.    1996).         The        requirements     of    diversity

jurisdiction are satisfied.




                                            3
III.   Standard of Review

       Federal Rule of Civil Procedure 55(c) provides that a

 default    judgment   may    be   set   aside   in   accordance       with   Rule

 60(b). 1    Rule 60(b) permits a court to set aside a judgment

 under six circumstances, including: “(1) mistake, inadvertence,

 surprise,    or   excusable       neglect   .   .    .   (3)    fraud   . .    .,

 misrepresentation, or other misconduct of an adverse party; (4)

 the judgment is void . . .; or (6) any other reason justifying

 relief from the operation of the judgment.”                    Fed. R. Civ. P.

 60(b).

       The decision to vacate a judgment is usually left to the

 court’s discretion.         See In re Walter, 282 F.3d 434, 440 (6th

 Cir. 2002).       When a defendant seeks to set aside a judgment

 because it is void under Rule 60(b)(4), however, the court must

 grant the motion if it determines the judgment is void.                       See

 Burrell, 434 F.3d at 831 (“[D]enying a motion to vacate a void

 judgment is a per se abuse of discretion.”).                   It may not deny

 the motion based on a weighing of the equities.                 Id.

       A judgment is void under Rule 60(b)(4) only “‘if the court

 that rendered it lacked jurisdiction of the subject matter, or

 of the parties, or if it acted in a manner inconsistent with


 1 When the Clerk has entered default but there is not yet a default
 judgment, a defendant need only show “good cause” to set aside the entry of
 default. Fed. R. Civ. P. 55(c). Because the Clerk has entered a default
 judgment, the stricter requirements of Rule 60(b) apply.       See Burrell
 v. Henderson, 434 F.3d 826, 831—32 (6th Cir. 2006).

                                         4
due process of law.’”        Antoine v. Atlas Turner, Inc., 66 F.3d

105, 108 (6th Cir. 1995) (quoting In re Edwards, 962 F.2d 641,

644 (7th Cir. 1992)).        Due process requires valid service of

process for a federal court to exercise personal jurisdiction

over a defendant.      See Friedman v. Estate of Presser, 929 F.2d

1151, 1156 (6th Cir. 1991).            Consequently, “[a] judgment is

void if service of process is insufficient or defective.”                   In

re Cook, 421 B.R. 446, 455 (Bankr. W.D. Tenn. 2009) (citing LSJ

Inv. Co., Inc., v. O.L.D., Inc., 167 F.3d 320, 325 (6th Cir.

1999)).    If a court determines a default judgment is void, it

must   also    set   aside   the    entry   of   default.      See    Soloway

v. Huntington Nat’l Bank, No. 1:12-CV-507, 2013 WL 12122008, at

*3 (W.D. Mich. June 5, 2013).

       Default   judgments    are    disfavored,    and     there    must   be

“strict compliance with the legal prerequisites establishing

the court’s power to render the judgment.”             Walton v. Rogers,

860 F.2d 1081 (6th Cir. 1988).               A default judgment “is a

drastic step which should be resorted to only in the most

extreme cases.”       United Coin Meter Co. v. Seaboard Coastline

RR., 705 F.2d 839, 845 (6th Cir. 1983).               “In general, [the

Sixth Circuit’s] cases discussing motions to set aside default

under Rule 55(c) are extremely forgiving to the defaulted party

. . . .”      United States v. $22,050.00 U.S. Currency, 595 F.3d

318, 322 (6th Cir. 2010).

                                      5
IV.    Analysis

       Under Federal Rule of Civil Procedure 4(e), a party may

serve an individual by: (1) delivering a copy of the summons

and complaint to the individual personally; (2) leaving a copy

of the summons and complaint at the individual’s dwelling or

usual   place     of   abode   with   a       resident   of   suitable   age   and

discretion; (3) delivering a copy of the summons and complaint

to an agent authorized to receive service; (4) any manner of

service permitted by the state where the district court is

located; or (5) any manner of service permitted by the state

where service is made.         See Fed. R. Civ. P. 4(e).            A plaintiff

bears the burden of perfecting service and of demonstrating

proper service.         See Sawyer v. Lexington–Fayette Co., 18 F.

App’x 285 (6th Cir. 2001) (citing Byrd v. Stone, 94 F.3d 217,

219 (6th Cir. 1996).

       Defendant argues that the default judgment is void because

he did not receive valid service under federal or Texas law.

(See ECF No. 19 at 50; ECF No. 24 99—101.)                     He contends that

Plaintiff’s     process    server     did      not   attempt   service   in    the

manner she represents in her affidavit.                   (See ECF No. 19 at

51.)    According to Defendant, the process server merely left

documents near the front door of his house after knocking on

the door.     (See ECF No. 24 at 100.)               Alternatively, Defendant

argues that service of process was invalid under Plaintiff’s

                                          6
version of the facts.             (Id.)           Defendant also contends that

service was invalid because it was not at his “‘dwelling house

or usual place of abode . . . .’”                       (Id. (quoting Fed. R. Civ.

P. 4(e)(2)).)

      Plaintiff argues the default judgment is valid because his

process     server    properly        served      Defendant         under   federal    and

Texas law.      (See ECF No. 21-1 at 82—83.)                     Plaintiff relies on

the   affidavit      of    his   process         server    as    evidence     of   proper

service.       (Id.)        Plaintiff        represents         that   “Defendant      was

properly served when [Defendant’s] spouse refused to accept the

process      and     the    process       server          left       the    process    at

[Defendant’s] doorstep.”              (Id. at 82.)

      The    parties       provide      conflicting            factual      accounts    of

Plaintiff’s alleged service on Defendant.                       Plaintiff represents

that he hired Shanita Fobbs, a private process server, to serve

process on Defendant.            (See ECF No. 21-3.)                   In an affidavit

attached to Plaintiff’s response, Fobbs states that on August

15, 2018, she arrived at Defendant’s work address in Arlington,

Texas, and found the doors of Defendant’s business locked.

(Id.)       Fobbs    knocked     on    the       door    and    a   “woman    named    Kim

answered.”     (Id.)       The woman denied knowing Defendant.                     (Id.)

Fobbs states the following happened next:

             I went back to my car to call my
             headquarters.  As I was making my phone
             call I notice Kim and another person were

                                             7
            leaving. . . .    I left shortly after to
            make an attempt at [Defendant’s] home
            address . . . .    I pulled up in front of
            [Defendant’s] house then Kim came out of
            the house screaming at me, “What do you
            want from me? He is not here, he is in
            California! He has prostate cancer.”      I
            told her to take the paperwork.         She
            reached out her hand as if she was going to
            receive it, but she let it fall to the
            ground.   She went in and locked the door.
            She went to her window to check if I was
            still there and through the window I
            yelled, “I am not coming into your house.
            I am leaving [] now, but those documents
            will stay there for you. [A]nd I left.
(Id.)

      Defendant represents that this version of the facts is

incorrect.    (See ECF No. 19.)      Defendant attaches a declaration

by   Kim   Williams   to   his   Motion.   (ECF   No.   19-1.)   In   her

declaration, Williams states that she is Defendant’s wife, and

that she and Defendant reside in Arlington, Texas.           (Id.)    She

declares that:

            [On] the evening of August 15, 2018, I was
            at my residence.    I heard a knock on my
            door. By the time I arrived at the door,
            no one was there. I noticed that documents
            were left on my porch. . . . I have come
            to learn that the documents left on the
            porch included a complaint . . . . These
            documents were not handed to me by anyone
            or otherwise left with me personally. I do
            not know who left the document[s] on my
            porch.
(Id.)

      The parties’ accounts of service cannot be reconciled.          On

a motion to vacate a default judgment, “[a]ny doubt should be


                                     8
resolved in favor of the petition to set aside the judgment so

that cases may be decided on their merits.”                          United Coin Meter,

705     F.2d    at     846    (internal        quotation          marks    and       citations

omitted); see also Dassault Systemes, SA v. Childress, 663 F.3d

832,    841     (6th       Cir.   2011).           The    Court     must    construe          all

ambiguous or disputed facts in the light most favorable to

Defendant.        See INVST Fin. Grp., Inc. v. Chem–Nuclear Sys.,

Inc., 815 F.2d 391, 398 (6th Cir. 1987).

       Although the Court must generally accept a defendant’s

facts at this juncture, a defendant’s self-serving affidavit

denying service is not always sufficient to counter proof of

service.       For example, in Audi AG & Volkswagen of America, Inc.

v. Izumi, the court held that the defendant’s declaration that

he was out of town and found documents on his doorstep when he

returned       were    “bare      allegations        [that],       without       more,    were

insufficient          to     establish        that       service    was    not        properly

effected.”       204 F. Supp. 2d 1014, 1018 (E.D. Mich. 2002); see

also Nolan v. City of Yonkers, 168 F.R.D. 140, 144 (S.D.N.Y.

1996)    (“The       mere     denial     of    receipt       of    service       .    .   .    is

insufficient to overcome the presumption of validity of the

process server’s affidavit.” (citations omitted)); Greater St.

Louis Constr. Laborers Welfare Fund v. Little, 182 F.R.D. 592,

595–596 (D. Mo. 1998)); Trs. of Local Union No. 727 Pension



                                               9
Fund v. Perfect Parking, Inc., 126 F.R.D. 48, 52 (N.D. Ill.

1989).

       Williams’s         declaration            is       self-serving         and     lacks

corroborating details.               However, the declaration was made under

penalty    of    perjury,       it       purports      to   be   based    on    Williams’s

personal knowledge, and it is not inherently implausible.                               (See

ECF No. 19-1.)          The Court must also consider the possibility

that     disregarding       Williams’s               declaration      would    result     in

denying     Defendant’s         Motion          seeking     to   vacate       the    default

judgment.         See     Am.    Inst.          of     Certified      Pub.     Accountants

v. Affinity Card, Inc., 8 F. Supp. 2d 372, 377 (S.D.N.Y. 1998)

(“Given the courts’ preference for resolution on the merits,

the procedural posture is of paramount importance.”).                                    The

Court has found only one case in which a court disregarded an

affidavit       denying    service         on    a    motion     to   vacate    a     default

judgment.        In Trustees of Local Union No. 727 Pension Fund

v. Perfect       Parking,       Inc.,       the       defendants      filed     affidavits

disputing the plaintiffs’ account of proper service.                                126 F.R.D

at 52.     The court nonetheless denied the defendants’ motion to

vacate a default judgment because their evasion of service and

refusal to appear after service was “grossly negligent or even

willful.”        Id. at 53–54.             The defendants “refused to accept

service by certified mail, ignored personal service, ignored an

unambiguous       notice    of       a    status       hearing     set   by    the    court,

                                                10
claimed that they never received notice of a motion for default

mailed to an address supplied by defendants and at which they

had    previously      received     mail,     and       failed      to   appear         at   a

citation to discover assets.”               Id.     The Court cannot conclude

on    this    record   that   Defendant’s         conduct      rises     to       the   same

level.

       If the Court were to disregard Williams’s declaration, the

Court would have to decide whether Defendant ignored valid

service.        A   deliberate      decision       to    ignore      service       may       be

grounds for a default judgment.               See Poyner v. Erma Werke Gmbh,

618    F.2d    1186,   1192    (6th    Cir.    1980).            Because      a    default

judgment is a disfavored “drastic step” and the Court must be

“extremely      forgiving”     to     Defendant,         the     Court     should        not

disregard Williams’s declaration.                 United Coin Meter, 705 F.2d

at 845; $22,050.00 U.S. Currency, 595 F.3d at 322.

       “A defendant’s sworn denial of receipt of service . . .

rebuts the presumption of proper service established by the

process server’s affidavit . . . .”                       Old Republic Ins. Co.

v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir.

2002).         “When the parties’ accounts [of service] differ but

are   both    inherently      plausible      and    there      is    nothing       in    the

record upon which the court can resolve the dispute,” the court

should resolve doubts in favor of the party seeking to vacate

the default judgment.            Nature’s First Inc. v. Nature’s First

                                        11
Law, Inc., 436 F. Supp. 2d 368, 374 (D. Conn. 2006).                        The Court

must credit Defendant’s version of events.

      Under Defendant’s facts, Williams, Defendant’s wife, heard

a knock on the door of her and Defendant’s home.                       (See ECF No.

19-1 at 60.)          When she opened the door, no one was there, but

she saw documents had been left on the porch.                      (Id.)    She later

learned    that       the    documents     included   the     complaint      in    this

action.      (Id.)

      “[I]t is well-established that personal service does not

require ‘in hand’ delivery and acceptance of the papers.”                           See

Project    X    Enter.,      Inc.    v.    Karam,   No.    14-CV-10761,      2014    WL

3385101, at *3 (E.D. Mich. July 10, 2014) (citations omitted).

If a defendant attempts to evade service by refusing to take

the papers proffered to him, “it is sufficient if the server is

in   close      proximity      to    the     defendant,     clearly    communicates

intent to serve court documents, and makes reasonable efforts

to leave the papers with the defendant.”                    Id. (citing Travelers

Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1136 (9th

Cir. 2009).         Merely leaving process at or near the door of the

defendant’s residence is insufficient.                    See Project X, 2014 WL

3385101,       at   *3.      Assuming      that   leaving    the    documents      with

Defendant’s spouse would be sufficient, the process server and

Williams       were    not    in    “close    proximity”     when     she   left    the

documents on Defendant’s porch.                   The process server did not

                                             12
“clearly communicate” that she was attempting to serve court

documents.      The   process    server’s       attempt   at    service     was

insufficient under federal law.

     Texas   law   provides     that    “[a]    defendant      who   does   not

physically accept [service] is held to have been personally

served as long as the return affirmatively shows the papers

were deposited in an appropriate place in his presence or near

him where he is likely to find them, and he was informed of the

nature of the process and that service is being attempted.”

Summersett v. Jaiyeola, 438 S.W.3d 84, 92 (Tex. App. 2013).

The process server’s return states that she “left the summons

at the individual’s residence or usual place of abode with Kim

Williams . . . .”       (ECF No. 13.)          The return does not state

that the process server told Williams that she was attempting

service when she left the documents on the porch.                Plaintiff’s

attempted service of Williams does not comply with Texas law.                 2


See Summersett, 438 S.W.3d at 92.

     Because Plaintiff has failed to effect proper service of

process, the Court has no jurisdiction over Defendant.                See LSJ

Inv., 167 F.3d at 325.      “Entry of default and default judgment

must be set aside . . . where service of process was improper

. . . .”     Tkt-Nectir Glob. Staffing, LLC v. Managed Staffing,

Inc., No. 3:18-CV-099-CHB, 2018 WL 5636163, at *2 (W.D. Ky.
2 Because neither party has argued that service of process was valid under
Tennessee law, the Court will not consider that issue sua sponte.

                                   13
Oct. 31, 2018).     The Court must vacate the default judgment and

set aside the entry of default.           Defendant’s Motion is GRANTED.

     The    Court   may    grant   relief   under   Rule   60(b)   on   “just

terms”.     Fed. R. Civ. P. 60(b).        Given Plaintiff’s credible and

apparent good faith effort to serve Defendant, this vacatur is

conditioned upon Defendant’s agreement to accept service on his

attorney.    See Nature’s First, 436 F. Supp. 2d at 377 (vacating

default judgment for improper service and requiring defendant

to accept service on its attorney); Affinity Card, 8 F. Supp.

2d at 377 (same).         That service shall be made within fourteen

(14) days of the entry of this Order.

V.   Conclusion

     For the foregoing reasons, Defendant’s Motion is GRANTED.

The default judgment is VACATED, and the entry of default is

SET ASIDE.     Plaintiff may serve process on Defendant’s attorney

within fourteen (14) days of the entry of this Order.




So ordered this 14th day of February, 2019



                                     /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                     14
